HEARN, Judge,
dissenting:
Respectfully, I dissent. Judge Whetstone did not err in refusing to change venue. Likewise, Judge Dennis’s grant of summary judgment was proper.
I. Venue
The plain language of South Carolina Code section 15-7-10(1) requires that Track South’s lawsuit against Sudhir D. Patel be brought in Colleton County, the county where the property is located. S.C.Code Ann. § 15-7-10(1) (1977). Section 15-7-10(1) applies to any action that requires a determination of any “right or interest” in real property. Because this is an action for specific performance of real estate, it clearly affects rights and interests in real property.
The majority relies on Barrow v. Gowdy, 114 S.C. 122, 103 S.E. 477 (1920), to hold that although buyers of real property *235have a right to bring a cause of action in the county where the property is located, sellers do not. A reading of Barrow, however, does not support the distinction imposed by the majority. The entire text of Barrow states:
The sole question raised by this appeal is whether the county designated for the purpose of trying the action in the complaint is the proper county or not.
The defendant is a resident of Florence county, and plaintiff is seeking specific performance of a contract to convey land situate [sic] in Clarendon county and brought his suit for specific performance in the court of common pleas for Clarendon county. A motion was made before Judge Townsend to change the venue from Clarendon county to Florence county, which motion was refused.
The exceptions must be overruled. The subject-matter of the action is the land situated in Clarendon county, and the place of trial is regulated by Code of Civil Procedure of 1912, § 172. The action is one to determine the right or interest of the plaintiff in real property situated in Clarendon county, and must be tried in Clarendon county, where the land is situated.
The opinion omits any reference to the parties’ relationship and includes no reasoning to support the majority’s holding. Despite the majority’s efforts to go behind the opinion to ascertain the identities of the parties, nothing in the opinion limits its holding to actions commenced by buyers. Moreover, the majority’s assumption that the relationship of the parties is a critical distinction finds no support in the opinion. Indeed, even the Annotation quoted by the majority notes that a defendant’s right to trial in the county of his residence is subject to contrary constitutional or statutory provisions. C.R. McCorkle, Annotation, Venue of Action for Specific Performance of Contract Pertaining to Real Property, 63 A.L.R.2d 456, 479 (1958). This same Annotation cites Barrow twice to illustrate the South Carolina rule that the proper venue of an action for the specific performance of a contract pertaining to real property is the county where the property is located. Id., 63 A.L.R.2d at 469-70 n. 3 & 483 n. 9. Today, the majority carves out a dangerous distinction between buyers and sellers who bring actions for specific performance, a distinction which transcends anything expressed or implied in *236Barrow.1 Neither the plain language of section 15-7-10 nor Barrow supports the decision of the majority that the statute applies only to actions for specific performance brought by buyers.
The majority also recasts Truck South’s lawsuit as one for money damages, a characterization which is simply not supported by the facts. The parties executed a contract for the sale of land in September 1993. Title to the subject property was to be conveyed when Patel had paid the purchase price. Patel partially performed under this title retention contract, but then ceased making payments in March 1995. Truck South’s Complaint seeks, first and foremost, to require Patel to specifically perform under the contract. Truck South requested damages only in the alternative, in the event the court denied its request to enforce the contract governing conveyance of the property.
Although courts from Florida, California, and Minnesota have chosen to recharacterize specific performance actions as “essentially for damages” when these actions are initiated by sellers, these holdings deny the right of equitable relief to sellers, and create confusing distinctions for the bench and bar. These holdings also overlook the traditional presumption that sellers of real property, as well as buyers, are entitled to specific performance in disputes arising from land sale contracts. See Lawrence V. Berkovich, To Pay or to Convey?: A Theory of Remedies for Breach of Real Estate Contracts, 95 Ann. Surv. Am. L. 319, 319-20 (1995) (noting courts have traditionally presumed that sellers of real property, as well as buyers, are generally entitled to specific performance in disputes arising from real estate contracts).
Any payment received by Truck South in exchange for the property is a necessary accompaniment to the conveyance of the property and does not alter the true nature of the lawsuit. *237See First Nat. Co. v. Strak, 148 S.C. 410, 418, 146 S.E. 240, 242 (1929) (citing Barrow and refusing to recharacterize an action for foreclosure as an action for debt). This action was pled as a suit for specific performance; therefore, under Barrow, it must be tried in the county where the land is situated.
II. Summary Judgment
I would also affirm Judge Dennis’s decision to grant summary judgment to Truck South. No material issues of fact are in dispute. First, Patel confuses the concepts of marketability, use, and value. Classification of property as wetlands does not constitute an encumbrance. McMaster v. Strickland, 305 S.C. 527, 530, 409 S.E.2d 440, 442 (Ct.App.1991), rev’d in part on other grounds, 322 S.C. 451, 472 S.E.2d 623 (1996). Second, the record contains no evidence of either unilateral or mutual mistake. See Smothers v. Richland Mem. Hosp., 328 S.C. 566, 573, 493 S.E.2d 107, 110 (Ct.App.1997) and Chet Adams Co. v. James F. Pedersen Co., 308 S.C. 410, 413, 418 S.E.2d 337, 339 (Ct.App.1992), cert. denied, (Nov. 5, 1992) (discussing requisites for equitable relief from unilateral and mutual mistakes). Neither Truck South nor Patel knew of the property’s condition prior to the agreement nor that it might not be suitable for construction. Third, contrary to Patel’s contentions, there is no evidence of “inequitable circumstances or hardship.” As the trial judge noted, “The evidence here indicates not that the Contract failed to reflect the parties’ intentions, but that it failed to include a provision protecting the defendant from an unforseen circumstance.”
Accordingly, I would affirm.

. Judge Whetstone also indicated that a lis pendens had been filed with the Clerk of Court for Colleton County. In the event the action was transferred to Orangeburg County, he noted, persons searching the record to ascertain and certify title would be placed under the burden of also searching the records in Orangeburg County. The policy reasons for requiring an action for specific performance to be brought in the county where the property is located support application of section 15-7-10(1) to both buyers and sellers.